                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

DEVERICK SCOTT                                                                       PLAINTIFF
ADC #131042

v.                                     5:17CV00272-JM

WENDY KELLEY, Director,
Arkansas Department of Correction; et al.                                        DEFENDANTS

                                            ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe.    No objections have been filed.   After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby are, approved and adopted in their entirety as this Court's findings in all

respects.

       IT IS, THEREFORE, ORDERED that:

       1.      Defendants’ Motion for Summary Judgment (Doc. No. 67) is GRANTED.

       2.      Plaintiff’s remaining claims are DISMISSED WITH PREJUDICE, except that his

state law claims are DISMISSED WITHOUT PREJUDICE.

       3.      Plaintiff’s cause of action (Doc. No. 3) is DISMISSED.

       4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from this Order adopting the recommendations and the accompanying Judgment would

not be taken in good faith.

       DATED this 9th day of October, 2018.


                                                  _______________________________________
                                                  JAMES M. MOODY, JR.
                                                  UNITED STATES DISTRICT JUDGE
